DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 28 February 2022 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Applicant’s amendments filed 28 February 2022 resulting in the incorporation of the limitations of previous claim 18 into claim 16 overcome the previous prior art rejection of claim 16.
Applicant’s amendments filed 28 February 2022 to claim 43 have been fully considered and are deemed to overcome the previous prior art rejection over Boeckenhoff. The Office notes that Boeckenhoff does not disclose “a wedge that is advanced in a clamp direction forming an angle of less than 45 degrees with the longitudinal axis of the vane to force the actuating means and the first engagement surface against each other and thereby secure the actuating means against the first engagement surface”.
Examiner’s Comment
Applicant’s request for an interview to discuss any remaining 35 U.S.C. 112(a) rejections is noted. In lieu of conducting an interview, the Office has provided detailed suggestions for overcoming any 35 U.S.C. 112(a) rejections set forth herein. Applicant is invited to contact the Examiner for discussing any issues.
In the previous 35 U.S.C. 112(b) rejection of claim 32, the Office indicated that the recitation “elastically compressing” was considered to refer to the action imposed on clamping means by an external object (i.e., sheet metal retainer 42). After further consideration, the Office deems that “elastically compressing”/”elastically compressed” refers to the structural mechanic of deformation, as indicated by Applicant’s disclosure at par. [0014]. 

Claim Objections
Claims 16-29, 33-36, and 42-45 are objected to because of the following informalities: 
In claim 16, line 9, “the vane assembly including” should be deleted (since it is duplicative of “A vane assembly… comprising:” in line 1).  
In claim 16, 11, “includes” should be changed to --is-- (note: in the disclosed embodiment using a screw, there is no structure apart from the screw that is disclosed as performing the claimed function “clamping”; see claim 26 using “is” instead of “includes”).
In claim 16, 6th line from bottom, the comma should be changed to --and pressed-- (note: “elastically compressed” relates to a structural mechanical (i.e., deformation) of “screw”, not a relationship of “screw” to “actuating means”).
In claim 16, 6th line from bottom, “against” (2nd instance) should be changed to --to-- (for grammatical purposes). 
In claim 16, 4th line from bottom, “includes” should be changed to --is-- (note: in the disclosed embodiment using a wedge, there is no structure apart from wedge that is disclosed as performing the claimed function “clamping”; see claim 18 using “is” instead of “includes”).
In claim 16, 2ND line from bottom, “against” should be changed to --to-- (for grammatical purposes). 
In claim 17, line 2, “against” should be changed to --to--.
In claim 19, line 2, “against” should be changed to --to--.
In claim 22, line 2, --and-- should be added before “detachably” (for grammatical purposes).
In claim 23, line 2, “the” (first instance) should be deleted.
In claim 35, line 2, “vane assemblies” should be changed to --the vane assembly--.
		In claim 35, line 2, --to-- should be added after “according”.
In claim 36, line 2, “vane assemblies” should be changed to --the vane assembly--.
		In claim 42, 3rd line from bottom, “includes” should be changed to --is--.
In claim 42, 2nd line from bottom, the second comma should be changed to --and pressed-- (note: “elastically compressed” relates to a structural mechanical (i.e., deformation) of “screw”, not a relationship of “screw” to “actuating means”).
		In claim 42, last line, “against” should be changed to --to--.
In claim 43, line 6, “includes” should be changed to --is--.
		In claim 43, 2nd line from bottom, --the-- should be added before “first”.
		In claim 43, last line, “against” should be changed to --to--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “retaining or positioning means” (claim 33).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 33 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 33, the limitation recited as the limitation recited as “the vane has at least one depression for at least partially receiving the clamping means or for at least partially receiving a retaining or positioning means” in light of the antecedent limitation “the clamping means includes a wedge” (claim 16) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not provide support for depression 13 or groove 14 being used with wedge 31. In order to overcome this rejection, the Office recommends adding --wherein the clamping means is said screw, and-- after “claim 16” (line 1) and changing “retaining or positioning means” to --sheet metal retainer-- (see Figure 5).

In claim 33, the limitation recited as “retaining or positioning means”, in combination with other claim limitations, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The 35 U.S.C. 112(f) limitation “retaining or positioning means” can correspond with structure (i.e., (1) a sheet metal retainer and/or a nut, or (2) a tab attached to the wedge) for use with either of the embodiments for “clamping means” (i.e., (1) a screw, or (2) a wedge), such corresponding structure disclosed as being exclusive to the particular embodiment. Accordingly, there is no support in the originally filed disclosure for the corresponding structure of “retaining means” being a sheet metal retainer and/or a nut in combination with the corresponding structure of “clamping means” being a wedge, and there is no support in the originally filed disclosure for the corresponding structure of “retaining means” being a tab in combination with the corresponding structure of “clamping means” being a screw. In order to overcome this rejection, the Office recommends adding --wherein the clamping means is said screw, and-- after “claim 16” (line 1) and changing “retaining or positioning means” to --sheet metal retainer-- (see Figure 5).

Allowable Subject Matter
Claims 16-29, 34-36, and 42-45 would be allowable if amended overcome the objections set forth above.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly suggest the combination of limitations that includes: “the vane assembly including a clamping means for clamping the actuating means against the first engagement surface, wherein the clamping means includes a screw that is at least partially elastically compressed, transversely to the longitudinal axis of the vane, against the actuating means to secure the actuating means against the first engagement surface” (claim 42); “the vane assembly including a clamping means for clamping the actuating means against the first engagement surface, wherein the clamping means  includes a wedge that is advanced in a clamp direction forming an angle of less than 45° with the longitudinal axis of the vane to force the actuating means and first engagement surface against each other and thereby secure the actuating means against the first engagement surface” (claim 43).
	Claim 33 would be allowable if amended to overcome the 35 U.S.C. 112(a) rejection as suggested above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745